DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 11/10/2020. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 1;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 1, 2, 6, 10 and 14 and canceled claim 5. There is not any claim being added into the application. As amended, the pending claims are claims 1-4 and 6-15 which claims are examined in the present office action.
Response to Arguments
The amendments to the drawings, the specification and the claims as provided in the amendment of 11/10/2020 and applicant's arguments provided in the mentioned amendment, pages 9-11, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings and the specification as set forth in the office action of 8/13/2020, the amendments to the drawings and the specification as provided in the amendment of 11/10/2020 and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the objections to the drawings and the specification set forth in the mentioned office action.
B) Regarding to the Claim Interpretation as set forth in the office action of 8/13/2020, applicant’s arguments provided in amendment of 11/10/2020, pages 9-10, have been fully considered and are sufficient to overcome the claim interpretation for the features thereof “a camera subsystem”; “a projection subsystem” and “a processor subsystem”. 
However, the claim Interpretation with respect to the feature thereof “magnification optics” recited in claim 1 and 14 are maintained in the present office action because applicant has not amended the claim or provide any argument to overcome the claim Interpretation for such feature.
C) Regarding to the rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 8/13/2020, the amendments to the claims as provided in the amendment of 11/10/2020 and applicant’s arguments provided in the mentioned amendment, pages 10-11, have been fully considered as are sufficient to overcome the rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
D) Regarding to the objection of claim 5 under 37 CFR 1.75 as set forth in the office action of 8/13/2020, the cancellation of claim 5 as provided in the amendment of 11/10/2020 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered as are sufficient to overcome the objection of the claim set forth in the mentioned office action.
Drawings
The replacement sheet contained corrected figure 1 was received on 11/10/2020. As a result of the changes to the drawings, the application now contains a total of five sheets of figures 1-2, 3A-3C, 4A-4B and 5-6 which includes four sheets of figures 2, 3A-3C, 4A-4B and 5-6 as filed on 7/23/2018 and one replacement sheet contained figure 1 as filed on 11/10/2020. The mentioned five sheets of figures 1-2, 3A-3C, 4A-4B and 5-6 are now approved by the examiner.
Specification
The substitute specification filed on 11/10/2020 has been entered.
The lengthy specification which was amended by the amendment of 11/10/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “magnification optics” as recited in each of claims 1 and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
10.	Claims 1-4 and 6-15 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: 
The imaging system for imaging a sample in a sample holder as recited in the independent claim 1 and the computer-implemented method of imaging a sample in a sample holder as recited in the independent claim 14 each is allowable with respect to the prior art, in particular, the US Patent Nos. 5,604,344 and 7,805,067, the US Publication No. 2009/0310147, and the WO2015/197601 by the limitations related to a processor communicating to a camera interface, a memory and an actuator interface controlling an operation of an actuator for moving an objective lens to vary the distance between the objective lens and the sample holder wherein the processor executes a set of instructions thereof “determine a measure of sharpness … the magnification optics” (claim 1, lines 19-28 or claim 14, lines 13-21). Such a determination of measure of sharpness of a two-dimensional pattern along two mutually perpendicular directions and determination a difference between the measures of sharpness to determine a magnitude and direction of defocus of the camera subsystem and the sample holder to move the objective lens for adjusting the focus is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872